DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2021.
Applicant’s election without traverse of claims 1-19 in the reply filed on 08/04/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/13/2019 and 04/16/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung et al. (2018/0059505), hereinafter Kyoung in view of Miles et al. (2006/0077533), hereinafter Miles.
Regarding claims 1 and 15, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055) comprising:  a mirror area (110, metal layer) (paragraph 0056 and paragraph 0079 discloses that the metal layer serves as a reflection layer); a nano-antenna area (NA, nano-antenna) facing the mirror area (110, metal layer) (paragraph 0056); an active area (130, active layer) located between the mirror area (110, metal layer) and the nano-antenna area (NA, nano-antenna) and having a physical property that varies according to an electrical condition (paragraph 0057 discloses The active layer 130 may include a material of which optical characteristics, e.g., refraction index, is changed according to an external signal); and a plurality of first electrodes (103, first electrodes)  and a plurality of second electrodes (107, second electrodes) configured to change the physical property of the active area (130, active layer) located between the plurality of first electrodes (103, first electrodes) and the plurality of second electrodes (107, second electrodes) (paragraph 0058 discloses change according to voltage), wherein the plurality of first electrodes (103, first electrodes) are included in the mirror area or provided separately from the mirror area (110, metal layer) (figure 1 shows the metal layer 110 and the electrode 103 are separated), and the plurality of second electrodes (107, 
Kyoung fails to disclose wherein the plurality of first electrodes being disposed to intersect the plurality of second electrodes to form a cross-point array structure.
Miles discloses wherein the plurality of first electrodes (row electrodes) being disposed to intersect the plurality of second electrodes (column electrodes) to form a cross-point array structure (paragraph 0046 and figure 2).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kyoung with the electrodes of Miles for the purpose of charging the pixel.
Regarding claim 2, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the mirror area (110, metal layer) comprises a plurality of mirror members having linear shapes, as the plurality of first electrodes (103, first electrodes) (paragraph 0079).
Regarding claim 3, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the nano-antenna area (NA, nano-antenna) comprises a plurality of nano-antennas having linear shapes, as the plurality of second electrodes (figure 1 shows the second electrodes 107 and the nano-antennas NA1 and NA2 are T shaped).
Regarding claim 4, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the mirror area (110, metal layer) comprises a plurality of mirror members that extend in a first direction, as the plurality of first electrodes (103, first electrodes) (figure 1 and paragraph 0078), wherein the nano-antenna area comprises a plurality of nano-antennas that extend in a second direction intersecting the first direction, as the plurality of second electrodes (figure 1 shows the second electrodes 107 and the nano-antennas NA1 and NA2 are T shaped), and 
Regarding claim 5, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the plurality of first electrodes (103, first electrodes) are provided separately from the mirror area (110, metal layer) (figure 1 shows the metal layer 110 and the electrode 103 are separated), and wherein the plurality of first electrodes (103, first electrode) are located between the mirror area (110, metal layer) and the active area (130, active layer) (figure 1).
Regarding claim 6, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the plurality of second electrodes (107, second electrode) are provided separately from the nano-antenna area (NA, nano-antenna) (paragraph 0070), and wherein the plurality of second electrodes (107, second electrodes) are located between the nano-antenna area (NA, nano-antenna) and the active area (130, active layer) (figure 1).
Regarding claim 8, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), further comprising:  a plurality of first driving cells (190, first driver) respectively connected to the plurality of first electrodes (103, first electrodes) and configured to apply voltages to the plurality of first electrodes (103, first electrodes) (paragraphs 0056 and 0082); and a plurality of second driving cells (195, second driver) respectively connected to the plurality of second electrodes and configured to apply voltages to the plurality of second electrodes (107, second electrodes) (paragraphs 0056 and 0082).
Regarding claim 9, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the active area (130, active layer) comprises a plurality of active layer members having linear shapes that extend in a same direction as a direction in which the plurality of first electrodes or the plurality of second electrodes extend (figure 1).

Regarding claim 11, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the active area comprises at least one of a transparent conductive oxide (TCO) and a transition metal nitride (TMN) (paragraph 0057).
Regarding claim 12, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the optical modulation device (100, optical modulating device) is configured to induce phase modulation of light reflected by the nano- antenna area (NA, nano-antenna) (paragraphs 0006, 0074, and 0077).
Regarding claim 13, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), an optical apparatus (500, beam steering device) comprising the optical modulation device (100, optical modulating device) of claim 1, and configured to steer a beam by using the optical modulation device (paragraph 0104 and 0117).
Regarding claim 14, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the optical apparatus comprises at least one of a light detection and ranging (LIDAR) apparatus, a three-dimensional (3D) image acquisition apparatus, a 3D sensor, and a depth sensor (paragraph 0115 discloses LiDAR).
Regarding claim 16, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the plurality of active layer members (130, active layers) have linear shapes extending in a first direction, and the plurality of electrodes have linear shapes extending in a second direction that intersects the first direction (figure 1).

Kyoung fails to disclose wherein the first and second electrodes intersect each other.
Miles discloses wherein the first and second electrodes intersect each other (paragraph 0046 and figure 2).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kyoung with the electrodes of Miles for the purpose of charging the pixel.

Claims 7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoung et al. (2018/0059505), hereinafter Kyoung in view of Miles et al. (2006/0077533), hereinafter Miles as applied to claim 1 above, and further in view of Kim et al. (2018/0136537), hereinafter Kim.
Regarding claims 7 and 18, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), further comprising:  a first insulating layer (140, dielectric layer; Examiner notes that a dielectric layer is an insulating layer) located between the mirror area and the active area or between the plurality of first electrodes (103, first electrode) and the active area (130, active layer) (figure 1 and paragraph 0056).
Kyoung fails to disclose a second insulating layer located between the nano-antenna area and the active area or between the plurality of second electrodes and the active area.
Kim discloses a second insulating layer (160, second insulating layer) located between the nano-antenna area (180, nano-antennas) and the active area (140, active layer) (paragraph 0087 and figure 6) or between the plurality of second electrodes and the active area.

Regarding claim 19, Kyoung discloses, in figure 1, an optical modulation device (100, optical modulating device) (paragraph 0055), wherein the plurality of electrodes comprise a plurality of first electrodes (103, first electrodes) and a plurality of second electrodes (107, second electrodes) (paragraph 0070); and wherein the optical modulation device further comprises:  a first insulating layer (140, dielectric layer; Examiner notes that a dielectric layer is an insulating layer) located between the mirror area and the active area or between the plurality of first electrodes (103, first electrode) and the active area (130, active layer) (figure 1 and paragraph 0056).
Kyoung fails to disclose wherein the first and second electrodes intersect each other and a second insulating layer located between the plurality of second electrodes and the active area.
Miles discloses wherein the first and second electrodes intersect each other (paragraph 0046 and figure 2).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kyoung with the electrodes of Miles for the purpose of charging the pixel. 
Kim discloses a second insulating layer (160, second insulating layer) located between the nano-antenna area (180, nano-antennas) and the active area (140, active layer) (paragraph 0087 and figure 6) or between the plurality of second electrodes and the active area.
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kyoung with the second insulating layer of Kim for the purpose of protecting the active layer.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872